Morton J.
delivered the opinion of the Court. This case presents several interesting questions ; some of which, certainly, are difficult of solution. We have, however, been able to agree upon enough of them to decide the case ; and it is not our duty, nor have we leisure or inclination, to enter into speculations upon the others.
In 1774, the original proprietors of Rehoboth granted the locus in quo to the second precinct, for a meetinghouse lot, and for certain other purposes connected with it; and there can be no doubt that, under this grant, the parish acquired a good title, and that it continued up to 1792, unimpaired. In 1761 the committee of this precinct was invested with corporate powers, and made trustees of the funds of the precinct. Whether these trustees also managed the real estate for the corporation, or whether it was managed by other agents, does not appear, nor is it material.
In 1792, on the application of the precinct, as well as on their own individual petition, nearly all the members were incorporated into a poll parish, by the name of “ The Catholic Congregational Church and Society in the Second Precinct in Rehoboth.” This corporation was duly organized and has kept up a regular organization, exercising all the usual powers of a parisn, to the present day. It was undoubtedly intended by the legislature, and by all the parties to the transaction, to be a substitute for the old parish, and to succeed to all its *136rights, privileges and property. This act expressly repeals the act incorporating a board of trustees to manage the funds of the parish; and establishes a new board of trustees under the new society, and not only authorizes them to hold and manage the property, both real and personal, of the society, but transfers to them all the property then in the hands of the old trustees. The former board thenceforward ceased to act, and has become defunct by the death of all its members, and for want of a succession. Whether the board can be revived, is one of the questions suggested by this case.
The trustees under the society immediately took possession of the real and personal property, of which the locus in quo is a part, and have had the undisputed and uninterrupted control and management of it, till the entry made by the plaintiffs just before the commencement of this action. Now, whatever were the legal rights of the parish or the old board of trustees ;' whether either or both of these bodies had ceased to have a legal existence, and whether the legislative transfer had any effect upon their legal rights, it would seem that the society or the new board of trustees acquired actual possession of the property. And if the old corporation continued to exist, they were disseised of the real estate. The new corporations were entirely independent of, and unconnected with the old ones. The former could in no sense be the agents or trustees of the latter. The new board of trustees derived their existence from the society and acted for them. They held the property in trust for the society. Their possession was adverse to the parish and old trustees. Undisputed and unexplained possession is always presumed to be under a claim of right. Kennebec Purchase v. Laboree, 2 Greenleaf, 281.
. But there is one fact which removes all doubt upon this point, if any existed. The original proprietors reconsidered their vote granting the land in question to the parish ; made a new grant of the same with some additions and reservations to the new corporation ; and by their committee, duly authorized for the purpose, made a conveyance of the same by their deed, with covenants of warranty, to the new corporation. Npw, although it might not be in the power of the proprietors to reconsider their grant, and although their acts might not have any *137legal effect upon the vested rights of the former grantee, the parish, yet this deed, with the entry and occupation under it, would amount to a disseisin.
The language of Chief Justice Parsons, in Higbee v. Rice, 5 Mass. R. 352, is applicable to this point. He says, “ A conveyance by deed, duly acknowledged and registered, is by our statute of enrolments equivalent to livery of seisin. Undei this deed the tenant entered into the whole, either by right or by wrong. If by wrong, as appears in his case, it was an actual disseisin.” And in the recent decision, Fuller v. Ward, 15 Pick. 189, it is said, that a deed duly executed and recorded “ gives to the grantee legal investiture of the land conveyed, and has the same effect as if the grantor entered upon the land and gave actual seisin by the formal delivery of turf and twig.” See Warren v. Childs, 11 Mass. R. 225.
The possession of a party, holding a deed, is always presumed to be under, by virtue of, and according to the deed. The rule is thus laid down by a learned judge of the highest court in the country. “ I take the principle of law to be clear, that where a person enters into land under a claim of title thereto by a recorded deed, his entry and possession are referred to such title.” Prescott et al. v. Nevers, 4 Mason, 330. Again, he says, “ that where a party enters under a title adverse to the plaintiffs, it is an ouster of, or adverse possession to the true owner.” Lessee of Clarke v. Courtney, 5 Peters, 355.
The unreported case of the First Parish in Attleborough v. Hunt, which has been referred to, we think, upon the point now under consideration, has no analogy to this. We have looked into that case. The act of incorporation was essentially different from this. The question of possession was very little relied upon, and was very summarily disposed of by the Court. They state, that “in answer to the argument, that the parish have been out of possession more than twenty years, it is sufficient to say that the possession of the society has never been adverse to, but always in consistency with the rights of the parish. Besides, the parish, as such, had resumed the possession peaceably and with the consent of the society, before the forceable act which is the ground of this action
*138We think it is very manifest that this possession "was not by permission of, but adverse to the parish. The vote of reconsideration was an adverse act; the conveyance was also ■adverse ; the occupation under the deed, by every principle of law, must be deemed to be adverse ; and the general possession, unexplained, also shows an adverse claim. It cannot, therefore, be doubted that the legal possession vested in the society or their trustees ; and it matters nothing to the plaintiffs, which. "
The supposition that either of the new corporations held in trust for the parish, is extravagant and unfounded. There - is no appearance of a fiduciary relation between them. It is not implied in any of the legislation on the subject; nor does the conduct of any of the parties indicate it.
Nor is there any ground for the argument that the plaintiffs were under a disability, which would prevent them from being disseised, or the statute of limitations from operating against them. If they labored under any disability, it was a voluntary one. They had as much power to act and to assert their rights, at any moment, between the incorporation of the new society and the re-organization of the parish, as they had when they attempted to reenter, or when they brought this action. And a voluntary disqualification to act, can never be a legal excuse for neglecting to assert rights, nor prevent the operation of the statute of limitations.
In view of the whole case, we are of opinion that the plain tiffs were disseised, and that their right of entry was tolled long before they attempted to regain possession for the purpose of maintaining this action.
Our whole reasoning and opinion has proceeded upon the assumption, that the corporate existence of the parish has continued to the present time; and that the second issue has been found for the plaintiffs. But we do not mean u leave the case upon such an assumption. We have intended only to decide, that if the plaintiffs exist as a legal parish, their rights to the property are barred, and that their action cannot be maintained.
.. The question of the dissolution of the parish is one involved in a good deal of difficulty ; one which it is not necessary *139to decide; one on which we have formed no opinion; and in relation to which we do not intend to throw out any intimation.

Verdict set aside and plaintiffs nonsuit.